 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                   No. 2:19-CV-0667-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel (ECF No. 11).

19                  In his one-page motion, plaintiff seeks an order compelling unnamed officials with

20   the California Department of Corrections and Rehabilitation to produce “evidence or incident

21   report of sexual misconduct within the last 5 years.” See ECF No. 11, p. 1. Plaintiff’s motion

22   will be denied for several reasons. First, the court does not have jurisdiction to order the

23   requested relief because plaintiff has not named the California Department of Corrections and

24   Rehabilitation or officers thereof as defendants in this action. Second, plaintiff has not

25   demonstrated that non-party discovery requests were properly served or, if they were, that

26   responses were inadequate. Third, plaintiff’s motion is premature because the case is not at issue

27   and no order opening discovery has been issued.

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF

 2   No. 11) is denied.

 3

 4

 5   Dated: June 18, 2019
                                                      ____________________________________
 6                                                    DENNIS M. COTA
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
